Aug 19 2015 03:57pm   P002




               Notice of appeal on District courts indigent ruling
                       Appeal cause number 04-15-00477-CV
           Styled In the matter of the marriage of David and Kathryn Sab


Dear 4th court of appeals,                                           m
 Motion appealing 365m district courts over ruling indigent status nga
7/24/15.                                                             S

                                           History
ON 4-15-15 the trial court held a hearing on the divorce of David ai$l
Sab to dissolve the marriage and to make a equitable distbution off-
estate.
The case was disposed of by default as respondent David Sab was not present
at trial he was under the impression this was a TRO hearing not a final hearing
as the court had conducted 16 previous TRO hearings since the inception of this
case on 9-14-2014. He believed it was a TRO hearing. This case is based on a 3
year marriage with no assets held in the character of the material estate. The
material estate consisted of by law 255,000 in debit owed on vehicles and homes
purchased during the marriage and other debits accured by the parties during the
marriage. The assets accrued by the parties being the home was foreclosed on
In December of 2014 and the remaining assets have been awarded to the
petitioner in there entirety.
David Sab has been divested of all of his personal property held before marriage
in order issued on 4-15-15. The corporation owned prior to marriage has been
divested of all its property in the order issues 4-15-15. The order issued 4-15-15
list an award to David Sab of assets listed on page 7 valued over 190,000 those
assets cannot be proven to exist before trial at trial after trial. Mr Sab has made
many request to attorney Duarte as to the location of the assets or the validity of
the assets and Mr DUarte send a picture of the asset.
Mr Sab ask Duarte for the location of the assets and is referred to the trial court
to file a motion. The trial court has conducted over 17 hearings and 1 trial.
                                                I
The respondent David Sab filled an affidavit of indigence on 6-24-15 on 6-29-15
petitioner attorney Duarte filled motion to object to indigent status of David Sab
                                                    II
On 7/16/15 Respondent David Sab sent a motion to the district clerk requesting a
subpoena deuces tecum be issued to petitioner Kathryn Sab to appear in court
with documents and to give testimony as the assets claimed in (F). Respondent
David Sab has been repeatedly attacked by attorney Duarte claiming assets to
sell with no evidence to support the attacks. The subpoena was served on
attorney Duarte on Monday 7-20-15. ON 7-23-15 Attorney Duarte filled motion for
protective order against the subpoena claiming Petitioner Kathryn Sab resided
outside of the 150 mile range.
                                                               Aug 19 2015 03:58ddi   P003




                                               III



The court conducted a hearing on the motion for protective order based on the
testimony of Duarte as to the residence of Petitioner. Respondent David Sab
objected to the testimony as his knowledge of her residence was listed with the
Texas motor vehicle department as PIPE creek Texas well within the 150mile
range. Respondent Sab furnished the court with a report from TEXDOT (certified)
by the agency listing Pipe Creek Texas as the address. Mr. Duarte objected
claiming first and address in Harper Texas then possibly a address in Ingram
Texas being the petitioners parents home.
 The court asked attorney Duarte to goggle the addresses to confirm his
objection. After some 30 minutes passed he responded to the court that the
Harper Address on river road is 156.2 miles and the Ingram address is 152 miles.
The court granted the protective order. This was a false statement to the tribunal
as both towns are separated by some 18 miles, Mr. Duarte provided no evidence
to the court listing his clients residence. Mr Duarte's witness Francis Morgan
testified the residence being Ingram or Harper as they have send invoices to
Kathryn Sab, yet when cross examined by David Sab she could provide no
copies of the invoices. When asked if Mr. Duarte or Miss MOrgan had a utility bill,
insurance card, phone bill, any kind of document identifying Kathryn's Sab
proving residence, the court transcript will reflect the answer as no.


                                                 mi
Mr. Sab then asked the court for a continuance on the hearing as his entire
burden of proof was based on the witness documents that had been
subpoenaed, the court overruled the request stating the court was on a tight
schedule and did not have the time to set another hearing. This action caused
great harm to David Sab as his defense was based on the documents requested.


                                                 V
The hearing was conducted and evidence was presented to the court by attorney
Duarte that David Sab has assets to sell, he could work and he had promised to
pay attorney Duarte 4500 if an motion for rehearing had been granted.Mr Sab
only agreed to pay the 4500 because he believed the assets listed in the court
order were real and the court would compel Mr. Duarte to turn over the assets
listed In the trial courts order. Mr Sab Objected to the claims of being in
possession of any off the assets listed in the final decree 4-15-15, Mr. Sab stated
to the court that the only assets he was aware of a 1956 jeep with a blown motor
and 1 weapon both items valued at less than 600.00 if they could be sold as the
jeep has no title and is valued a scrap. The court assured David Sab that this
was not the case as the decree list two separate jeeps valued at 2500 and 3500.
and that attorney Duarte would deliver the jeep and the weapons on Monday
therefore providing David Sab with assets to sell and pay for his appeal cost. On
7-25-15 Mr. Sab contacted attorney Duarte to obtain the vin number of the jeep
to secure insurance for the jeep and the serial numbers of the weapons Mr.


                                           2
                               8/19/2015
                                                                 Aug 19 2015 03:58pm     P004




Duarte responded with a picture of the 1956 jeep with no title and no serial
numbers of any weapons or any form of character proving the weapons are
David Sab's to sell or the vin number of the jeep. Mr Sab refused delivery of the
jeep and weapon with a value of less than 600. Mr Sab feels should he take
possession of the assets, the trial court will believe he has possession of assets
valued as listed in the decree not the real value of 600.00. The trial court and Mr.
Duarte believes David Sab has in possession assets valued at 239,000 as it list
in the division of the material estate as the final decree indicates as its signed by
both officials of the court. The decree is a foundation of the net worth, the ability
to work, the ability to pay for the appeal cost. The testimony and the exhibits
presented to the trial court by Mr. Duarte and his client established the foundation
of the courts ruling.
This testimony and evidence has proven to be in question of being real or
possibly being perjured, the record contains a picture of an asset with no viable
way to trace the asset by a picture.
The record contains no information to establish the character of the asset. David
Sab was not aware he owned the assets awarded to him until he read the final
decree issued by the court on 4-15-15. Mr. Duarte's refusal for the last four
months, to provide information of all assets he has verified as being real by his
signature on the final decree, without a court ordered motion, raises many
suspicions for his reason to be so resistant to very simple procedures that should
not require a courts ruling on matters that have already been ruled on by the trial
court.
The response from Mr. Duarte gives, the impression the assets could be false
and really do not exist and possibly the entire decree Is fraud and should be
voided.
Mr. Duarte's refusal to confer on any motions saying I can file the motion without
conferring, should I have the money, raises further suspicion.
 Mr Duarte responded to motions to confer with insulting and inflammatory
responses that serve no purpose and raises questions as to what Is so difficult or
the lack of information he states he confused about. The email is attached to this
document on pages 6,7 & 8




                                             VI
This has been a historic Issue with this case, Attorney Duarte claims respondent
David Sab has assets in his possession and control to sell and provides the court
no evidence of the assets and the court believes him and we go round and round
I send Duarte questions asking for titles, cancelled checks some kind of proof he
refuses and refers me back to the trial court to file motions. Then he tells the trial
court respondent has assets to sell they are listed in the record.
                                                                 Aug 19 2015 03:58pm    P005




                                             VII
Complaint: Attorney Duarte listed to the court assets valued at over^200 000 in
the final decree of divorce, it had been learned by respondent David Sab that his
evidence was a picture of a vehicle and pictures of equipment and the testimony
of his client to prove up the assets existed. Respondent Sab has made several
requests to attorney Duarte and Petitioner Kathryn Sab as to the location of the
200 000 in assets and as of this date other than pictures has received nothing.
Mr Sab appears on paper (the judgment award in the decree) to have well over
200 000 in assets including truck, equipment etc to not be indigent, but he has no
idea where the assets are . how he acquired them, who financed them, where he
purchased them .who has possession of them. Mr. Sab has a court order signed
by a district judge referred to as a decree of divorce division of the estate listing
assets that have no vin number, no serial numbers , no corporate fillings with
secretary of the state.
There are no sales invoices, no sales receipts, nothing identifying ownership
other than a picture of truck. The picture has no identifying license plates, no
company logo. No titles, no records with TEXDOT. no insurance cards, no past
insurance polices with vin numbers listing truck or equipment, licenses receipts,
There is no cancelled checks, no cash debits for the purchases of any of the
listed assets, no record of bank payments, no wire transfers to any company that
sells the items listed. Its just a picture of a truck or equipment...
The Attorney Duarte was in possession for 6 months prior to trial of all personal
and corporate checking accounts held by the corporation and the respondent
since 2012. He had access and all copies provided to him from a receiver he
insisted to employe, to all corporate and personal checking accounts and has
produced nothing from those records other than a picture. As of this date he has
 had access to every contract the corporation had, he had a receiver investigate
 the corporation and nothing has been discovered other than debits.

                                                 Prayer
 This court of appeals will consider this motion and remand this case of indigence
 back to the trial court for a hearing to establish the indigence based on facts of
 law described in the Texas Family code Ann with respect to property.
 For the court of appeals to conduct a review of the evidence presented the trial
 court (the pictures) to decide the if the evidence in the record supports the facts
 presented to the trial court to establish his indigence.

 Exhibit 1
  Mr. Duarte's email on the simple ADR and docketing
 statement David Sab ask why instead of using the

                                             4
                                 8/19/2015
                                                                Aug 19 2015 03: 59doi   P006




word reason and this was the response. I had sent
him rule 9.5(2)




Sent from my iPhone

On Aug 12,2015, at 3:41 PM, Demetrio Duarte Jr.
<dduarte@duartelawfirm.com> wrote:


Mr. Sab:

You advised me the 4th Court of Appeals docketing statement form asks "why"
ADR cannot be had. I answered that question even though I did not pull out the
form to confirm you were telling the truth about what the form requires. Of
course, the form does not ask "why?" You were dishonest again. The form
states "If no, please specify:
    Has the case been through an ADR procedure?
    If yes, who was the mediator?
    What type of ADR procedure?
    At what stage did the case go through ADR? ....
Several other questions are in section XII, but <1whytl «s not one of the questions.

I was not in any way discussing "my concerns with you on what I consider
violations of laws and ethical violations, to avoid the involvement of other
agencies or courts" As you continue to disavow statements you made to me in
writing rationalize your lies to me because I supposedly did something wrong in
the past and repeatedly apply my answers to questions that are not asked, there
 is no point in any further communication for any reason. As you are treating a
 simple answer to a simple form question as a convoluted answer to other
 agencies or courts," you are misquoting statements made on behalf of my client
 in a good faith effort to confer. You are not conferring, you are unsuccessfully
 trying to manipulate statements that are clearly made for other purposes in other
 contexts.   This will be my last e-mail or text to you unless otherwise ordered by
 a court All further communications will be responses per the court rules.
  Those rules say I must send you materials via fax or mail. I have no fax number
 for you and I only have your P.O. Box in Stephenville. If you want me to mail the
 responses to any other address, please send me that address. If you find a rule
 that says I must communicate with you by e-mails or provide notice by e-mail,
 please let me know. I know of no such rule. Moreover, the docketing statement
 Tequires you to provide your mailing address, telephone number, and fax number
 (if any) since you are pro se.   SeeTRAP32.1(a)(2).
                                                Aug 19 2015 03:59om   P007




Goodbye.



Demetrio Duarte, Jr.
Attorney at Law
2200 Warner
San Antonio, Texas 78201
Telephone: 210-737-6676
Fax: 210-733-6181




  Exhibit 2 Response to motion to confer
  Mr Sab I just finished reading all of your e-mails. I am very
  confused by what you write in your letters/motions. On some

                                       6
                           8/19/2015
                                                    Aug 19 2015 03:59pm   P008




thinqs you put the cart before the horse. On other things you
confase terms. You suggest you are requesting relief, but then
you talk about matters that are not probative of the issues. I
won't even go into the facts that I disagree with.

If I put all of those things together, I see no requests of me as
Kathryn Hawkins1 attorney, So there is no conferring about any
issue. If you pay your fee, you can file each of your motions
without conferring with me.

I do object to your letters as they are not based on the clerk's
record or reporter's record. The statements made by you are
not contained in the record, are not preserved for appeal and
they will not be considered on appeal.     Despite your
commentary that all of this may be too confusing for Judge
Abascal, I am sure all of the judges understand the rules.
 Judge Abascal has ruled when appropriate and if you don t have
a ruling from him, it Is likely because the rules (which you have
not considered) do not permit the ruling you are requesting. In
 simple terms, you may be 100% right when you say page 10 of
 the television installation manual says connect the coaxial cable
 to the receiver." The problem is that particular manual has
 nothing to do with installing a transmission in the pickup truck
 you are driving. You can't confuse the constitution, rules of
 procedure, rules of evidence, appellate rules and facts and then
 put them in the wrong format and expect any of the judges to
 rule in your favor. You keep saying you will inundate me with
 pleadings and that is okay. But have you noticed I am not
 responding? You haven't done anything yet that requires me to
 respond And if I am not responding to something that is not
 properly filed, it is not likely the courts are going to give you any
  relief Nobody needs to box with shadows. I continue to urge
 you to have an attorney handle this for you if you really expect
  any relief on appeal. But if you just want to harass me, keep
  drafting documents that will not be considered by anyone.
                                                Aug 19 2015 04:00pm   P009




I am going home now. I put in a fuil day and hope you enjoy
your evening.


Demetrio Duarte, Jr.
Attorney at Law
2200 Warner
San Antonio, Texas 78201
Telephone: 210-737-6676
Fax: 210-733-6181




                         8/19/2015
                                                                                     Aug 19 2015 03:57d«i




 Office depot
                             complimentary fax cover sheet

number of pages including cover sheet:
                     L-L/Z                                      date:.
attention to:.        v*~
                                                                from:.
company:         ,


                                                                company:.
phone #:

                                                                senders phone #:
fax*

comments:.
                       £fc£ y-> \W <yvGr\\^ \t>




schemes or the like.




 arising out or in connection with the request to send, or sending this fax.


           local first page                      long distance first page             international first page




                833071                                       833081                            833191

                                                         long distance
       local additional page                           additional page             international additional page




                456687                                       833091                            833201




depot|max store6684
202 WI-20
Weatherford, TX 76086
p: 817.599.8003 f: 817.599-8233
ods06684cpc@officedepot.com